               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                       No. 4:18-CV-01443

             Plaintiff,                         (Judge Brann)

       v.

TAMMIE STODGHILL

             Defendant.


                            MEMORANDUM OPINION

                              NOVEMBER 29, 2018

       On July 20, 2018, the United States of America filed a foreclosure action

against Defendant Tammie Stodghill.1 The Clerk of Court entered default against

Ms. Stodghill on November 23, 2018.2 The United States now moves for entry of

default judgment against Ms. Stodghill under Federal Rule of Civil Procedure

55(b).3

       The United States Court of Appeals for the Third Circuit has noted that

“[w]hen a defendant fails to appear[,] . . . [this Court] is authorized to enter a




1
    ECF No. 1.
2
    ECF No. 10.
3
    ECF No. 7.
default judgment based solely on the fact that the default has occurred.”4 Because

the factual allegations of the United States’ complaint establish a right to relief,5

and because a sum certain amount of damages has been established with competent

evidence,6 this Court will grant the United States’ motion and enter default

judgment against Ms. Stodghill.



                                                    BY THE COURT:


                                                    s/ Matthew W. Brann
                                                    Matthew W. Brann
                                                    United States District Judge




4
    Anchorage Associates v. Virgin Islands Bd. of Tax Review, 922 F.2d 168, 177 n.9 (3d Cir.
    1990).
5
    Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990) (“A consequence of the entry
    of default judgment is that the factual allegations of the complaint, except those relating to
    the amount of damages, will be taken as true.”).
6
    See ECF No. 1-2; see also Comdyne I, Inc., 908 F.2d at 1149.
